EXHIBIT 10.54 ENVIRONMENTAL INDEMNITY AGREEMENT THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as amended, supplemented or otherwise modified from time to time, this “ Agreement ” ) is made as of the 30th day of November, 2011, by REGO II BORROWER LLC , a Delaware limited liability company having an office c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (“ Borrower ”) and ALEXANDER’S INC. , a Delaware corporation having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“ Guarantor ”, and together with Borrower, collectively, “ Indemnitor ”), in favor of BANK OF CHINA, NEW YORK BRANCH having an address at 410Madison Avenue, NewYork, NewYork 10017 (“ Lender ”) and the other Indemnified Parties (as defined below). RECITALS: WHEREAS , Borrower is the owner of certain real property more particularly described in Exhibit A attached hereto and made a part hereof and the improvements thereon and commonly known as 61-35 Junction Boulevard located in Queens, New York, together with all buildings, structures, foundations, fixtures, additions, enlargements, extensions, modifications, repairs, replacements and/or improvements now or hereafter being a part thereof (collectively, the “ Premises ”) ; WHEREAS , pursuant to that certain Loan and Security Agreement, dated of even date herewith, between Borrower and Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “ Loan Agreement ”), Lender has agreed to make a mortgage loan to Borrower in the original principal amount of Two Hundred Seventy Five Million and 00/100 Dollars ($275,000,000.00) (the “ Loan ”), which Loan is evidenced by that certain Consolidated, Amended and Restated Promissory Note, dated of even date herewith, executed by Borrower and payable to the order of Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “ Note ”); WHEREAS , the Note is secured by, inter alia , that certain Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement (the “ Mortgage ”) dated as of the date hereof and made by Borrower for the benefit of Lender, and the Loan is further evidenced, secured or governed by other instruments or documents executed in connection with the Loan (together with the Note, the Loan Agreement and the Mortgage, collectively, the “ Loan Documents ”); WHEREAS , Guarantor acknowledges that it has an indirect ownership interest in Borrower and will receive substantial economic and other benefits from Lender making the Loan to Borrower; WHEREAS , Lender requires as a condition to the making of the Loan that each Indemnitor shall have executed and delivered this Agreement as security for Indemnitor’s obligations under the Loan Documents; and WHEREAS , Indemnitor desires to further secure the payment of the Indebtedness and the performance of all of its obligations under the Note, the Loan Agreement and the other Loan Documents. NOW THEREFORE , in consideration of the making of the Loan by the Lenders, the covenants, agreements, representations and warranties set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by Indemnitor, Indemnitor hereby represents, warrants, covenants and agrees as follows: ARTICLE 1 Definitions Capitalized terms used herein and not specifically defined herein shall have the respective meanings ascribed to such terms in the Loan Agreement. As used in this Agreement, the following terms shall have the following meanings: The term “ Environmental Law ” shall mean any federal, state or local statute, regulation or ordinance or any judicial or administrative decree or decision, whether now existing or hereafter enacted, promulgated or issued, with respect to the protection of human health, or the environment, or industrial hygiene, any Hazardous Materials, Microbial Matter, drinking water, stream sediments, vegetation, groundwater, wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid waste, waste water, atmosphere, soil, storm water run‑off, waste emissions or wells, or the generation, manufacture, storage, handling, transportation, disposal, release, emission or discharge of any Hazardous Materials. Without limiting the generality of the foregoing, the term shall encompass each of the following statutes, and regulations promulgated thereunder, and amendments and successors to such statutes and regulations, as may be enacted and promulgated from time to time: (a)the
